Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Response to Arguments
Applicant’s arguments, on, 7/13/2022, pages 8-13, with respect to the amended, independent claims 1, 13-14, with respect to have been fully considered and are persuasive.  

In view of the detailed arguments with respect to the differences the previous rejection (103), has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-7, 9-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (method), claim 13 (system) and claim 14 (non-transitory medium), the prior art of record fails to teach, disclose or suggest the combination as claimed, including,
automatically populating one or more display elements of the data object template with data items associated with the data object from a first dataset in the data repository in dependence on the search request to create a data object view graphical user interface; determining whether the populated data object template includes one or more unpopulated display elements that can be populated with one or more additional data items; in response to determining that the one or more unpopulated display
elements of the populated data object template can be populated with one or more additional data items: identifying, based on the definitions of the one or more joins between datasets, a second dataset in the data repository that is joined to the first dataset and that includes the one or more additional data
items corresponding to the one or more unpopulated display
elements; automatically retrieving the one or more additional data items from the second dataset in the data repository based on the definitions of the one or more joins in the populated data object template; and automatically populating the one or more unpopulated display elements of the populated data object template with the retrieved additional data items to update the data object view graphical user interface.
	
		The prior art alone or in combination, do not teach or suggest each of the features of amended, including at least those cited above.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
8/12/2022